DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/916,524 filed 30 June 2020. Claims 1 and 3-10 pending. Claim 2 canceled.

Allowable Subject Matter
Claims 1 and 3-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A straddle vehicle comprising: a prime mover; a hydraulically actuated main clutch disposed in a power transmission route between the prime mover and a drive wheel; an oil control valve unit that controls flow of a hydraulic oil supplied to the main clutch; and a power unit case comprising a case body and a cover removably mounted on the case body, the power unit case accommodating at least the main clutch, wherein the oil control valve unit is secured to the case body, the main clutch comprises an inlet port into which the hydraulic oil is supplied, each of the case body and the cover comprises a hydraulic oil passage, and the oil coming out of the oil control valve unit flows through the hydraulic oil passage of the case body and then through the hydraulic oil passage of the cover to enter the inlet port of the main clutch.
Claim 3:
A straddle vehicle comprising: a prime mover comprising a drive shaft having an axis extending in a vehicle width direction of the straddle vehicle; a hydraulically actuated main clutch disposed in a power transmission route between the prime mover and a drive wheel; an oil control valve unit that controls flow of a hydraulic oil supplied to the main clutch; and a power unit case accommodating at least the main clutch and comprising: a case body; a cover removably mounted on the case body; and a main chamber accommodating the drive shaft and a subsidiary chamber accommodating the main clutch, the subsidiary chamber being defined between the case body and the cover and located on one side in the vehicle width direction with respect to the main chamber, wherein the oil control valve unit is secured to the case body.
Regarding claims 1 and 3, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, applicant amended the claims to include limitations previously objected to regarding the location of various components and the flow of oil. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 11 March 2022, with respect to pages 6-7 have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659